Exhibit 10.1

LOGO [g81486g10i51.jpg]

October 17, 2008

Mr. Charles Davis

Regional Managing Partner, APAC

33 Beresford Road

Rose Bay, NSW, 2029

Dear Gerry:

Per our recent discussions and in light of our current business needs in Asia
Pacific, I would like to extend the arrangement outlined in your letter dated
December 5, 2007 entitled “Letter of Assignment—Regional Managing Partner, Asia
Pacific based in Hong Kong” a copy of which is attached hereto as Exhibit A, to
cover a twenty four month period versus a three to six month period. As such,
this arrangement will terminate on December 16, 2009.

Sincerely,

LOGO [g81486g61a30.jpg]

L. Kevin Kelly

Chief Executive Officer

Copy:

Richard Caldera, Executive Vice President & Chief Human Resources Officer

K. Steven Blake, Executive Vice President & Chief Legal Officer

I hereby accept the terms and conditions of employment as outlined above:

 

 

LOGO [g81486g28v06.jpg]

  

LOGO [g81486g44a71.jpg]

Charles (Gerry) Davis

   Date

Sears Tower 233 South Wacker Drive Suite 4200 Chicago, IL 60606-6303    Phone:
312/496-1200    Fax: 312/496-1290

Heidrick & Struggles, Inc.        Offices in Principal Cities of the
World        www.heidrick.com



--------------------------------------------------------------------------------

LOGO [g81486g10i51.jpg]

 

 

APPENDIX A

 

 

6 December 2007       3 Burlington Gardens       London W1S 3EP Mr. Gerry Davis
      telephone +44 (0)20 7075 4000 33 Beresford Road       facsimile +44 (0)20
7075 4001 Rose Bay, NSW, 2029       www.heidrick.com

Dear Gerry,

Letter of Assignment — Regional Managing Partner, Asia Pacific based in Hong
Kong

I wish to confirm our recent discussions involving your relocation to Hong Kong
to further your current role as Regional Managing Partner (RMP) for the Asia
Pacific region. You will continue to report to me, or my successor as Chief
Executive Officer.

It is expected that you will arrive in Hong Kong in late December 2007, and stay
for a period of between 3 and 6 months. As has been the case in the past, you
will be required to travel throughout the Asia Pacific region during this period
in the conduct of this role.

I am also pleased to confirm the terms and conditions of your assignment,
effective 17 December 2007, as follows:

 

1. Compensation:

Your compensation in this role will remain as per your current contract. You can
choose to have elements of this payment in Hong Kong Dollars and in Australian
Dollars, the exchange rate to be determined by the spot rate on the date of
payment.

 

2. Relocation expenses:

The following expenses will be paid, dependent upon the Company’s receipt of
original invoices where appropriate, in relation to your relocation to Hong
Kong:

Relocation allowance — The Company will provide a relocation allowance of up to
$US2,000 against the presentation of invoices for the transport of personal
possessions

Apartment — leased by the Company on your behalf for the duration of your
relocation, maximum lease cost per month to be US$6,000 per month;

Heidrick & Struggles International, Inc. Registered in England number FC6289.
Incorporated with Limited Liability in the USA.

Employment Agencies Act 1973 Licence number SE(A)2818.



--------------------------------------------------------------------------------

Visa preparation – related costs in obtaining a Hong Kong work visa for yourself

Tax return preparation – related costs in preparing and filing Australian and
Hong Kong income tax returns

The Company intends that you should not suffer any additional tax or social
charge liability in respect of the Relocation Expenses as detailed in this
Section 2. All additional income taxes or social taxes related to these expenses
will be reimbursed to you or paid by the Company on your behalf.

 

3. Other Employment Terms and Conditions:

All the terms and conditions in your original employment letter dated 25 March
1998 which are not superseded by this letter remain effective and in force
except that the salary upon termination of this assignment and your return to
Australia shall be as per Point 1 above.

Statement of Responsibility: The Company regards personal income taxes and
social charge compliance as the obligation of all assignees. It is the policy of
the Company to fully comply with the income tax and social charge requirements
of both Hong Kong and Australia. The Company also expects full compliance by you
with all applicable local tax and social charge laws and regulations.

I look forward to working closely with you to ensure your every success for the
future.

Sincerely,

L. Kevin Kelly

Chief Executive Officer

Agreed and Accepted

/s/ Gerry Davis

 

Gerry Davis

LOGO [g81486g26t08.jpg]

3 Burlington Gardens, London W1S 3EP   telephone +44 (0) 20 7075 4000  
facsimile +44 (0)20 7075 4001